Notice of Decision About the Vara v. DeVos Case | Federal Student Aid       Page 1 of 1
            Case 1:19-cv-12175-LTS Document 73-1 Filed 10/02/20 Page 1 of 1




 Home   Announcements & Events




                           Notice of Decision About the Vara v. DeVos
                           Case
                           On Nov. 30, 2015, the Massachusetts Attorney General requested that the U.S.
                           Department of Education (ED) grant loan forgiveness to anyone who had
                           borrowed a federal student loan to pay the cost of attendance for any student who
                           had enrolled in Corinthian’s Everest Institute campuses in Brighton, MA or
                           Chelsea, MA between 2007 and 2015. The Massachusetts Attorney General’s
                           submission to ED included an exhibit that named the 7,241 individuals believed to
                           have attended these two campuses during that time period.

                           On June 25, 2020, the United States District Court for the District of
                           Massachusetts issued a decision in in Vara, et al. v. DeVos, et al., 19-12175-LTS
                           (D. Mass.). The court declared that all individuals who borrowed federal student
                           loans to pay the cost of attendance for any of the 7,241 persons named in the
                           Massachusetts Attorney General’s exhibit have the right to borrower defense relief
                           under 34 C.F.R. § 685.206(c)(1) (2015). The court also declared that if these
                           borrowers have not yet had those federal student loans completely discharged
                           based on a successful borrower defense claim, have not yet received a refund of
                           sums already collected, and have not yet received a favorable decision as to a
                           borrower defense application, they are entitled to full loan discharges.

                           ED is appealing the district court’s ruling to the United States Court of Appeals
                           for the First Circuit.

                           The district court entered a partial stay order, which means that, while the appeals
                           process is ongoing, ED is not required to discharge or refund the loans at issue.

                           ED is proceeding in all other respects with the implementation of the district
                           court’s June 25 ruling. To that end, ED is identifying all federal student loans
                           associated with enrollment at Everest Institute’s Brighton and Everest campuses
                           between 2007 and 2015 by the persons identified in the Massachusetts Attorney
                           General’s exhibit. All such loans that are held by ED will remain in forbearance or
                           stopped collection status for the pendency of the government’s appeal. Borrowers
                           will not be held responsible for interest that would accrue during the pendency of
                           the appeal. ED is working to identify any of the relevant federal student loans that
                           are held by commercial entities, and is reaching out to those loan holders to
                           request that they take steps to ensure that those loans are afforded the same
                           treatment as the loans held by ED.

                           In addition to making this notice of decision publicly available, ED will be
                           sending a copy to each affected borrower.

                           After the appeals process concludes, ED will provide affected borrowers with an
                           update as to loan relief.




https://studentaid.gov/announcements-events/vara                                                                  10/2/2020
